DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 31 May 2022.
Claims 1, 8, 12-13, and  have been amended.
Claims 14 and 20-21 have been canceled.  
Claims 22-24 have been added.
Claims 1-5, 7-13, 15-19, and 22-24 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, in light of the amendments, are persuasive and overcome the outstanding claim objections.  As such the objections have been withdrawn.  
Applicant's arguments, in light of the amendments, are persuasive and overcome the outstanding §112 rejections.  As such the §112 rejections have been withdrawn.  
Applicant’s arguments regarding the prior art rejections have been fully considered but are moot on grounds of new rejection, as necessitated by amendments.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US PG Pub. 2017/0061550) further in view of Bollinger et al. (US PG Pub. 2017/0060920), Chevalier et al. (US PG Pub. 2015/0127565) and Concordia et al. (US PG Pub. 2008/0086366).

As per claim 1, Lin discloses a device, comprising: one or more processors to (hardware, software, module, processor, Lin ¶35 and Fig. 2): 
receive data regarding a set of entities (The access module 202 accesses sets of skills stored on the database 16 of the social networking system 10.  In various example embodiments, the access module 202 accesses a set of member profiles of the social networking system 10 to access the sets of skills, while in other embodiments, the access module 202 accesses the set of skills in a separate database or separate portion of database 16, such that the entirety of the skills identified for all members of the social networking system 10 are represented in the separated database or portion of database 16.  In some embodiments, the access module 202 accesses the sets of skills via a network connection between the social networking system 10 and the skills clustering machine 22, where the skills clustering machine 22 is implemented in a standalone or otherwise networked relationship to the social networking system 10, Lin ¶36); 
pre-process the data regarding the set of entities to convert a portion of the data from an unstructured format to a structured format (The matrix module 204 generates a skills matrix for the set of skills stored on the database 16.  The matrix module 204 may generate the matrix such that each of the skills represented in the set of skills is correlated with each of the other skills in the set of skills.  For example, in some instances, the skills matrix is represented as an array of skills with each skill serving as a column and a row of the array.  In various embodiments, the skills matrix is not explicitly constructed, but pair-wise similarity is determined among co-occurring skills of the set of skills, Lin ¶37); 
wherein the one or more processors, when pre-processing the data, are to: 
generate, based on skills specified by the data and using an item based collaborative filtering technique (In operation 306, the identification module 206 identifies a set of co-occurrences among the set of skills associated with a set of member profiles.  In some instances, the identification module 206 may use collaborative filtering operations to identify co-occurrences.  In some embodiments, the identification module 206 may identify the set of co-occurrences by parsing the set of member profiles to determine if two skills co-occur on a member's profile.  The identification module 206 may parse the set of skills based on matching instances of skills within member profiles (e.g., matching keywords or an identification number associated with a skill), semantic similarity (e.g., natural language processing operations), or any other suitable method, Lin ¶49; see also ¶73), 
a skill relationship matrix that identifies skills associated with a threshold similarity between the skills identified by the skill relationship matrix (For example, a series of map-reduce operations may be performed using member profiles of the social networking system 10 as input.  Individual skill frequency and skill-pair co-occurrence are computed in parallel, and pair-wise Jaccard similarities are derived for each skill in relation to other skills with which each skill co-occurs.  The result of the derived Jaccard similarities may be understood as a graph adjacency matrix.  Once generated, the matrix module 204 may store the matrix on the database 16, or on any other suitable database or within any suitable data structure accessible by the skills clustering machine 22, Lin ¶37; the identification module 206 uses cosine similarity, such as by calculating a Jaccard similarity coefficient or the Jaccard index.  In some embodiments, the identification module 206 generates a co-occurrence score for each skill of the set of skills.  In some embodiments, the co-occurrence score may represent pairwise similarities among two or more skills of the set of skills, as discussed in more detail below.  In some instances the co-occurrence scores may be understood as a metric to measure similarity among skills, ¶38; see also ¶47-¶48) (Examiner note: The matrices of Lin are created prior to a clustering aspect, thus reading upon the “pre-process” aspect of the claims): 
identify a critical node of the network representation relating to a skill of the skills (In some instances, the identification module 206 may parse the skills matrix to determine the skill within the validated skills cluster having the highest number of co-occurrences, as an absolute value, or the highest number of co-occurrences with other skills of the validated skills cluster as the representative skill for the validated skills cluster. For example, the identification module 206 may identify the skill with the highest number of co-occurrences with other skills of the validated skills cluster as being the most prominent or visible skill within the validated skills cluster, Lin ¶85), 
the critical node being associated with a threshold similarity to at least one other node of the network representation (The identification module 206 may identify the representative skill as a skill in the hierarchical skills database, and included among the skills of the validated skills cluster, having the highest level of generality. For example, for a validated skills cluster including computer programming languages, software engineering management, code debugging, computer and program testing, embedded systems, and information technology infrastructure and system management, the identification module 206 may identify a representative skill as “computer” based on the breadth of skills presented within the skills cluster. As a result, in some instances, the representative skill may be the least general skill which encompasses, within its hierarchical subordinates, all of the other skills within the validated skills cluster.  The hierarchical data structure may organize the member generated skills and standardized skills such that the lowest level of the hierarchy contains the member generated skills. Superior levels of the hierarchy include the set of standardized skills in a level above the member generated skills. A set of core skills are superior to the set of standardized skills. The set of core skills describe skills which cover a majority of the members of the social networking system 10. For example the set of core skills may represent generalized skill representations which cover ninety-nine percent of the members and ninety-three percent of the skills mentioned within the member profiles (e.g., member generated skills and standardized skills). Each level of the hierarchy may be understood as including a more generalized representation or wording for skills included in its subordinate levels.  In various embodiments, the identification module 206 may identify a set of representative skills, and cause presentation of the set of representative skills to the client device 8 for selection by an administrator or user of the social networking system 10, Lin ¶86-¶88);
automatically evaluate the network representation of the data, using a set of network analysis techniques, to determine a set of recommendations for a first entity relating to the set of entities, the set of recommendations being associated with the skills corresponding to the [prominent/core skill of the cluster] (In some embodiments, standardized sets of skills and validated skills clusters may facilitate generation of talent indexes, identifying talent by skill sets across varying geographical locations, identification of members for available positions, generating market research reports, and generating robust and validated skills clusters.  In some instances, skills clustering enables generation of skills reports to suggest additional skills to supplement current member skill sets, ¶24; Such information may be used, for example, by one or more recommendation engines to tailor the content presented to a particular member, and generally to tailor the user experience for a particular member, ¶31; based upon a threshold, ¶69-¶71 and ¶80-¶82; presentation to the user, ¶88); 
update the user interface to provide the set of recommendations (In some embodiments, standardized sets of skills and validated skills clusters may facilitate generation of talent indexes, identifying talent by skill sets across varying geographical locations, identification of members for available positions, generating market research reports, and generating robust and validated skills clusters.  In some instances, skills clustering enables generation of skills reports to suggest additional skills to supplement current member skill sets, ¶24; Such information may be used, for example, by one or more recommendation engines to tailor the content presented to a particular member, and generally to tailor the user experience for a particular member, ¶31); 
Both the Lin and the Bollinger references are analogous in that both are directed towards/concerned with social networking.  The Lin reference teaches the ability to generate skills matrices which are then able to be used and visualized as skills clusters but does not expressly disclose the set of entities including a set of employees of an organization; generate, after pre-processing the data, a network representation of the data based on the skill relationship matrix, the network representation including a plurality of nodes representing characteristics of the data and a plurality of edges connecting at least some of the plurality of nodes and representing a relationship between each pair of connected nodes of the plurality of nodes, the characteristics of the data including skills, communicate with a client device to cause a user interface to be displayed via the client device, the user interface displaying information identifying the network representation, the plurality of nodes, and the plurality of edges.
However, Bollinger teaches the set of entities including a set of employees of an organization; generate, after pre-processing the data, a network representation of the data based on the skill relationship matrix, the network representation including a plurality of nodes representing characteristics of the data and a plurality of edges connecting at least some of the plurality of nodes and representing a relationship between each pair of connected nodes of the plurality of nodes, the characteristics of the data including skills, communicate with a client device to cause a user interface to be displayed via the client device, the user interface displaying information identifying the network representation, the plurality of nodes, and the plurality of edges (employees employed by the organization, Bollinger ¶53; constructs graph based upon extracted attributes, Example methods and systems are directed to determining various economic graph indices and, in particular, to systems and methods that leverage a graph analytic engine and framework to determine values assigned to graph nodes extracted from one or more member profiles, and visualizing said values to correlate skills, geographies, and industries.  The disclosed embodiments include a client-server architecture where a social networking server has access to a social graph of its social networking members.  The social networking server includes various modules and engines that import the member profiles and then extracts certain defined attributes from the member profiles, such as employer (e.g., current employer and/or past employers), identified skills, educational institutions attended, and other such defined attributes, ¶17-¶19 and Fig. 4-Fig. 6; The graph analytic engine 214 is configured to determine values for one or more nodes 224-228 and one or more edges 230 for one or more graphs of the graphs constructed by the graph construction module 216.  In this regard, the graph analytic engine 214 may be configured as an extension to GraphX or may be a standalone module configured to receive inputs from, and provide outputs to, the data processing engine 212 and/or the graph construction module 216, ¶52).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Bollinger’s social graphs in Lin’s system to improve the system and method with reasonable expectation that this would result in a recommendation system that is able to utilize a graphical format.  
The motivation being that one of the challenges facing industries and cities today is retaining talented individuals and employees.  In particular, a city may produce talented individuals, but if it fails to retain those individuals, that city is less likely to develop an industry corresponding to the individuals' talents.  For example, cities in Nebraska or Iowa may be producing talented computer engineers and scientists, but these individuals are moving to San Jose, Calif. and other parts of "Silicon Valley" as Nebraska and Iowa do not have the same industrial base as Silicon Valley.  Knowing where individuals are being drawn to, and in what industries, can help city and state planners better understand the economic landscape, and formulate policies that retain these talented individuals and generate industries geared toward their talents (Bollinger ¶4). 
The Lin, Bollinger, and Chevalier references are analogous in that all are directed towards/concerned with social networking.  The Lin reference teaches the ability to generate skills matrices which are then able to be used and visualized as skills clusters but does not expressly disclose communicate with the first entity, via a first user device,  to provide a calendar entry from a calendar application to the first user device to set up a meeting associated with the set of recommendations.
However, Chevalier teaches communicate with the first entity, via a first user device,  to provide a calendar entry from a calendar application to the first user device to set up a meeting associated with the set of recommendations ( For example, invites may be sent via email, via Facebook events, via Google calendar, and/or the like. If the candidate selects electronic meetup, a meetup time may be suggested at 540. For example, the SMP may suggest a meetup right away (e.g., if the participants are available), after a predetermined time (e.g., in half an hour or the following day), and/or the like. If a determination is made at 541 that the meetup is not going to happen right away, invites to schedule a meetup at a specified time may be sent to the meetup participants at 539. If the meetup is going to happen right away (or the scheduled meetup time has arrived), a chat client (e.g., text, audio, video and/or the like) may be instantiated at 542 (as illustrated with regard to 542). In one embodiment, the chat client may be instantiated by the SMP (e.g., on a webpage via a SMP chat application written in Flash). In another embodiment, the chat client may be a third party application (e.g., Skype, AIM, Facebook Chat, and/or the like) launched by the SMP, Chevalier ¶204).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Chevalier’s method of providing meetups in Bollinger and Lin’s system to improve the system and method with reasonable expectation that this would result in an improved recommendation system.  
The motivation being that there is a need for job market analysis that include path modeling, recommendations, task management and skill development (Chevalier ¶302).
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited “to set up a meeting associated with the set of recommendations " is not a positive recitation as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed steps and is merely the intended use or intended result.  
The Lin, Bollinger, Chevalier, and Concordia references are analogous in that all are directed towards/concerned with social networking.  The Lin reference teaches the ability to generate skills matrices which are then able to be used and visualized as skills clusters but does not expressly disclose determine a vulnerable node of the plurality of nodes, the vulnerable node corresponding to a second skill, of the skills, with less than a threshold quantity of entities being associated with a threshold level of proficiency in the second skill; provide information identifying the vulnerable node, the vulnerable node being associated with a second entity of the less than the threshold quantity of entities: identify a training program for the second skill; and communicate with the second entity, via a second user device, to provide the training program for display via the second user device associated with the second entity.
However, Concordia teaches determine a vulnerable node of the plurality of nodes, the vulnerable node corresponding to a second skill, of the skills, with less than a threshold quantity of entities being associated with a threshold level of proficiency in the second skill; provide information identifying the vulnerable node, the vulnerable node being associated with a second entity of the less than the threshold quantity of entities: identify a training program for the second skill; and communicate with the second entity, via a second user device, to provide the training program for display via the second user device associated with the second entity (skills deficiency module, Skills Deficiency module may rank, order, or prioritize the displayed skills based on the magnitude of the negative skill component and/or the magnitude of the skill component in the job listing vector, direct links provided, Concordia ¶43-¶46 courses of action for skills development, ¶52) (Examiner interprets the skill deficiencies determined in Concordia as the equivalent to the vulnerable nodes corresponding to second or additional skills). 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Concordia’s method of analyzing skills in Bollinger, Lin, and Chevalier’s system to improve the system and method with reasonable expectation that this would result in an improved recommendation system.  
The motivation being that current methods provide only limited and passive employment search capabilities, and significant additional effort is required for job seekers to identify the best opportunities. This frustrates the efficiency of job placement efforts from both employer and job seeker perspectives (Concordia ¶4).

As per claim 2, Lin, Bollinger, Chevalier, and Concordia disclose as shown above with respect to claim 1.  Lin further discloses where the one or more processors are further configured to: determine a set of first order relationships between each pair of connected nodes of the plurality of nodes, a first order relationship, of the set of first order relationships, relating to a similarity of a first characteristic corresponding to a first node, of the plurality of nodes, to a second characteristic corresponding to a second node of the plurality of nodes; and generate the plurality of edges based on the set of first order relationships, the first node being connected to the second node by an edge, of the plurality of edges, associated with an edge weight relating to the first order relationship (cut between clusters and sub-clusters, Lin ¶54-¶66; see also first set of co-occurrences, ¶73 and score thereof, ¶97).

As per claim 5, Lin, Bollinger, Chevalier, and Concordia disclose as shown above with respect to claim 1.  Lin further discloses where the set of entities are a set of job applicants and the characteristics are a set of skills; and where the one or more processors, when automatically evaluating the network representation of the data to determine the set of recommendations, are further configured to: automatically evaluate the network representation to determine a particular recommendation, of the set of recommendations, relating to identifying a particular job applicant associated with a first one or more skills, of the set of skills, satisfying another threshold similarity to a second one or more skills for a particular job (skills, Lin ¶36; used to organize the matrix including metadata, ¶98; for member profile as a set of search results, ¶101).

As per claim 7, Lin and Bollinger disclose as shown above with respect to claim 1.  Lin further discloses where the one or more processors are further configured to: crawl a wide area network to obtain one or more natural language corpuses relating to the set of entities; and perform a natural language processing technique on the one or more natural language corpuses to determine the data regarding the set of entities (Methods and systems described herein may increase visibility of member profiles of a social networking system in search results on the social networking system or other search engines operating on a network such as the Internet.  As described in more detail below, the methods and systems of the present disclosure may enable mining of additional data from member profiles previously where the data was previously unavailable, Lin ¶19; natural language processing, ¶49).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US PG Pub. 2017/0061550), Bollinger et al. (US PG Pub. 2017/0060920), Chevalier et al. (US PG Pub. 2015/0127565), and Concordia et al. (US PG Pub. 2008/0086366), further in view of Assom et al. (US PG Pub. 2015/0169758).

As per claim 3, Lin, Bollinger, Chevalier, and Concordia disclose as shown above with respect to claim 1.  
Lin, Bollinger, Chevalier, Concordia, and Assom references are analogous in that both are directed towards/concerned with social networking.  The Lin reference teaches the ability to generate skills matrices which are then able to be used and visualized as skills clusters but does not expressly disclose where the one or more processors are further configured to: determine a second order relationship between a first characteristic corresponding to a first node and a second characteristic corresponding to a second node, the second order relationship being based on a plurality of first order relationships corresponding to a shortest path between the first node and the second node in the network representation of the data.
However, Assom teaches where the one or more processors are further configured to: determine a second order relationship between a first characteristic corresponding to a first node and a second characteristic corresponding to a second node, the second order relationship being based on a plurality of first order relationships corresponding to a shortest path between the first node and the second node in the network representation of the data (shortest path algorithm to determine and return sub-graph, Assom ¶68 and ¶74; graphs can be users’ skills, ¶16; matching skills with people from LinkedIn, ¶25).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Assom’s method of determining a shortest path Concordia, Chevalier, Lin, and Bollinger’s system to improve the system and method with reasonable expectation that this would result in a recommendation system that is able to utilize a graphical format.  
The motivation being that the knowledge management in the big-data environment still suffers from unsolved problems, such as combining a plurality of databases and multiple information layers into a single structure, in such a way that complexity of semantic information is organized to allow accessibility to the contextual relationships for any entity, including the least popular.  Moreover, a method to organize the proximity of contextual relationships and to access recommendations of an entity for any possible context characterizing a type of entity is still missing in the art. (Assom ¶41-¶42).

As per claim 4, Lin, Bollinger, Chevalier, Concordia, and Assom disclose as shown above with respect to claim 3.  Assom further teaches where the shortest path corresponds to at least one of: a largest aggregate edge weight of edges connecting the first node to the second node, or a shortest quantity of edges connecting the first node to the second node (shortest path algorithm to determine and return sub-graph, Assom ¶68 and ¶72-¶78).

Claims 8-11, 14, 16, 18-19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US PG Pub. 2017/0061550) further in view of Bollinger et al. (US PG Pub. 2017/0060920), Concordia et al. (US PG Pub. 2008/0086366), and Chevalier et al. (US PG Pub. 2015/0127565).

As per claims 8 and 16, Lin discloses a method, and a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to (hardware, software, module, processor, Lin ¶35 and Fig. 2):  
determining, by a device, entity information regarding a set of entities (The access module 202 accesses sets of skills stored on the database 16 of the social networking system 10.  In various example embodiments, the access module 202 accesses a set of member profiles of the social networking system 10 to access the sets of skills, while in other embodiments, the access module 202 accesses the set of skills in a separate database or separate portion of database 16, such that the entirety of the skills identified for all members of the social networking system 10 are represented in the separated database or portion of database 16.  In some embodiments, the access module 202 accesses the sets of skills via a network connection between the social networking system 10 and the skills clustering machine 22, where the skills clustering machine 22 is implemented in a standalone or otherwise networked relationship to the social networking system 10, Lin ¶36; see also metadata, ¶100-¶101); 
pre-processing, by the device, the entity information to convert a portion of the entity information from an unstructured format to a structured format, wherein pre-processing the entity information comprises (The matrix module 204 generates a skills matrix for the set of skills stored on the database 16.  The matrix module 204 may generate the matrix such that each of the skills represented in the set of skills is correlated with each of the other skills in the set of skills.  For example, in some instances, the skills matrix is represented as an array of skills with each skill serving as a column and a row of the array.  In various embodiments, the skills matrix is not explicitly constructed, but pair-wise similarity is determined among co-occurring skills of the set of skills, Lin ¶37) 
generating, based on skills specified by the entity information, and using an item based collaborative filtering technique (In operation 306, the identification module 206 identifies a set of co-occurrences among the set of skills associated with a set of member profiles.  In some instances, the identification module 206 may use collaborative filtering operations to identify co-occurrences.  In some embodiments, the identification module 206 may identify the set of co-occurrences by parsing the set of member profiles to determine if two skills co-occur on a member's profile.  The identification module 206 may parse the set of skills based on matching instances of skills within member profiles (e.g., matching keywords or an identification number associated with a skill), semantic similarity (e.g., natural language processing operations), or any other suitable method, Lin ¶49; see also ¶73), 
a skill relationship matrix that identifies skills associated with a threshold similarity between the skills identified by the skill relationship matrix (For example, a series of map-reduce operations may be performed using member profiles of the social networking system 10 as input.  Individual skill frequency and skill-pair co-occurrence are computed in parallel, and pair-wise Jaccard similarities are derived for each skill in relation to other skills with which each skill co-occurs.  The result of the derived Jaccard similarities may be understood as a graph adjacency matrix.  Once generated, the matrix module 204 may store the matrix on the database 16, or on any other suitable database or within any suitable data structure accessible by the skills clustering machine 22, Lin ¶37; the identification module 206 uses cosine similarity, such as by calculating a Jaccard similarity coefficient or the Jaccard index.  In some embodiments, the identification module 206 generates a co-occurrence score for each skill of the set of skills.  In some embodiments, the co-occurrence score may represent pairwise similarities among two or more skills of the set of skills, as discussed in more detail below.  In some instances the co-occurrence scores may be understood as a metric to measure similarity among skills, ¶38; see also ¶47-¶48) (Examiner note: The matrices of Lin are created prior to a clustering aspect, thus reading upon the “pre-process” aspect of the claims);
automatically evaluating, by the device, the skill network using a set of network analysis techniques (In some embodiments, standardized sets of skills and validated skills clusters may facilitate generation of talent indexes, identifying talent by skill sets across varying geographical locations, identification of members for available positions, generating market research reports, and generating robust and validated skills clusters.  In some instances, skills clustering enables generation of skills reports to suggest additional skills to supplement current member skill sets, ¶24; Such information may be used, for example, by one or more recommendation engines to tailor the content presented to a particular member, and generally to tailor the user experience for a particular member, ¶31);
identifying a critical node of the skill network relating to a skill of the skills (In some instances, the identification module 206 may parse the skills matrix to determine the skill within the validated skills cluster having the highest number of co-occurrences, as an absolute value, or the highest number of co-occurrences with other skills of the validated skills cluster as the representative skill for the validated skills cluster. For example, the identification module 206 may identify the skill with the highest number of co-occurrences with other skills of the validated skills cluster as being the most prominent or visible skill within the validated skills cluster, Lin ¶85), 
the critical node being associated with a threshold similarity to at least one other node of the network  (The identification module 206 may identify the representative skill as a skill in the hierarchical skills database, and included among the skills of the validated skills cluster, having the highest level of generality. For example, for a validated skills cluster including computer programming languages, software engineering management, code debugging, computer and program testing, embedded systems, and information technology infrastructure and system management, the identification module 206 may identify a representative skill as “computer” based on the breadth of skills presented within the skills cluster. As a result, in some instances, the representative skill may be the least general skill which encompasses, within its hierarchical subordinates, all of the other skills within the validated skills cluster.  The hierarchical data structure may organize the member generated skills and standardized skills such that the lowest level of the hierarchy contains the member generated skills. Superior levels of the hierarchy include the set of standardized skills in a level above the member generated skills. A set of core skills are superior to the set of standardized skills. The set of core skills describe skills which cover a majority of the members of the social networking system 10. For example the set of core skills may represent generalized skill representations which cover ninety-nine percent of the members and ninety-three percent of the skills mentioned within the member profiles (e.g., member generated skills and standardized skills). Each level of the hierarchy may be understood as including a more generalized representation or wording for skills included in its subordinate levels.  In various embodiments, the identification module 206 may identify a set of representative skills, and cause presentation of the set of representative skills to the client device 8 for selection by an administrator or user of the social networking system 10, Lin ¶86-¶88);
updating, by the device, the user interface to display information identifying the role recommendation (In some embodiments, standardized sets of skills and validated skills clusters may facilitate generation of talent indexes, identifying talent by skill sets across varying geographical locations, identification of members for available positions, generating market research reports, and generating robust and validated skills clusters.  In some instances, skills clustering enables generation of skills reports to suggest additional skills to supplement current member skill sets, ¶24; Such information may be used, for example, by one or more recommendation engines to tailor the content presented to a particular member, and generally to tailor the user experience for a particular member, ¶31); 
Both the Lin and Bollinger references are analogous in that both are directed towards/concerned with social networking.  The Lin reference teaches the ability to generate skills matrices which are then able to be used and visualized as skills clusters but does not expressly disclose the set of entities including a set of employees of an organization; generating, by the device, after the pre-processing, and based on the skill relationship matrix, a skill network representing a set of first order relationships and a set of higher order relationships between pairs of skills of a set of skills, the skill network including a plurality of nodes representing characteristics of the set of skills and a plurality of edges connecting at least some of the plurality of nodes and representing a relationship between each pair of connected nodes of the plurality of nodes, displaying, by the device, a user interface that displays information identifying the skill network, the set of first order relationships, and the set of higher order relationships.
However, Bollinger teaches the set of entities including a set of employees of an organization; generating, by the device, after the pre-processing, and based on the skill relationship matrix, a skill network representing a set of first order relationships and a set of higher order relationships between pairs of skills of a set of skills, the skill network including a plurality of nodes representing characteristics of the set of skills and a plurality of edges connecting at least some of the plurality of nodes and representing a relationship between each pair of connected nodes of the plurality of nodes, the plurality of edges being associated with corresponding edge weights that represent similarity between the pairs of skills of the set of skills displaying, by the device, a user interface that displays information identifying the skill network, the set of first order relationships, and the set of higher order relationships (employees employed by the organization, Bollinger ¶53; constructs graph based upon extracted attributes, Example methods and systems are directed to determining various economic graph indices and, in particular, to systems and methods that leverage a graph analytic engine and framework to determine values assigned to graph nodes extracted from one or more member profiles, and visualizing said values to correlate skills, geographies, and industries.  The disclosed embodiments include a client-server architecture where a social networking server has access to a social graph of its social networking members.  The social networking server includes various modules and engines that import the member profiles and then extracts certain defined attributes from the member profiles, such as employer (e.g., current employer and/or past employers), identified skills, educational institutions attended, and other such defined attributes, ¶17-¶19 and Fig. 4-Fig. 6; The graph analytic engine 214 is configured to determine values for one or more nodes 224-228 and one or more edges 230 for one or more graphs of the graphs constructed by the graph construction module 216.  In this regard, the graph analytic engine 214 may be configured as an extension to GraphX or may be a standalone module configured to receive inputs from, and provide outputs to, the data processing engine 212 and/or the graph construction module 216, ¶52).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Bollinger’s social graphs in Lin’s system to improve the system and method with reasonable expectation that this would result in a recommendation system that is able to utilize a graphical format.  
The motivation being that one of the challenges facing industries and cities today is retaining talented individuals and employees.  In particular, a city may produce talented individuals, but if it fails to retain those individuals, that city is less likely to develop an industry corresponding to the individuals' talents.  For example, cities in Nebraska or Iowa may be producing talented computer engineers and scientists, but these individuals are moving to San Jose, Calif. and other parts of "Silicon Valley" as Nebraska and Iowa do not have the same industrial base as Silicon Valley.  Knowing where individuals are being drawn to, and in what industries, can help city and state planners better understand the economic landscape, and formulate policies that retain these talented individuals and generate industries geared toward their talents (Bollinger ¶4).
The Lin, Bollinger, and Concordia references are analogous in that both are directed towards/concerned with social networking.  The Lin reference teaches the ability to generate skills matrices which are then able to be used and visualized as skills clusters but does not expressly disclose determining, by the device, and based on the automatic evaluation a role recommendation a first entity of the set of entities, the role recommendation identifying a recommended role for the first entity being associated with the skill corresponding to the critical node, the recommended role being a new role or a change to a role for the first entity; performing, by the device and based upon the role recommendation, an action associated with the recommended role; determining, by the device, a vulnerable node of the plurality of nodes, the vulnerable node corresponding to a second skill, of the set of skills, with less than a threshold quantity of entities being associated with a threshold level of proficiency in the second skill; providing, by the device, information identifying the vulnerable node, the vulnerable node being associated with a second entity of the less than the threshold quantity of entities, identifying, by the device, a training program for the second skill, and communicating, by the device and with the second entity, via a second user device, to provide the training program for display via the second user device associated with the second entity.
However, Concordia teaches 
determining, by the device, and based on the automatic evaluation a role recommendation a first entity of the set of entities, the role recommendation identifying a recommended role for the first entity being associated with the skill corresponding to the critical node, the recommended role being a new role or a change to a role for the first entity; performing, by the device and based upon the role recommendation, an action associated with the recommended role (the Platform may suggest jobs to a Job Seeker that he or she may not have initially considered. For example, the Platform may display job listings to a Job Seeker based solely on congruence between the Job Seeker skill set and job listing skill set, possibly presenting the Job Seeker with job listings that he/she may not have considered but that he/she may nevertheless be well-qualified for. In another embodiment, the Platform may compare Job Seeker skill sets with skill sets grouped by other job fields such as job title, company, location, salary/wage, job category, and/or the like to suggest a particular job field for the Job Seeker. For example, the Platform may inform a Job Seeker about a range of salaries/wages that may be suitable for him/her based on his/her skill set specification, Concordia ¶55); 
determining, by the device, a vulnerable node of the plurality of nodes, the vulnerable node corresponding to a second skill, of the set of skills, with less than a threshold quantity of entities being associated with a threshold level of proficiency in the second skill; providing, by the device, information identifying the vulnerable node, the vulnerable node being associated with a second entity of the less than the threshold quantity of entities, identifying, by the device, a training program for the second skill, and communicating, by the device and with the second entity, via a second user device, to provide the training program for display via the second user device associated with the second entity (skills deficiency module, Skills Deficiency module may rank, order, or prioritize the displayed skills based on the magnitude of the negative skill component and/or the magnitude of the skill component in the job listing vector, direct links provided, Concordia ¶43-¶46 courses of action for skills development, ¶52) (Examiner interprets the skill deficiencies determined in Concordia as the equivalent to the vulnerable nodes corresponding to second or additional skills). 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Concordia’s method of analyzing skills in Bollinger and Lin’s system to improve the system and method with reasonable expectation that this would result in an improved recommendation system.  
The motivation being that current methods provide only limited and passive employment search capabilities, and significant additional effort is required for job seekers to identify the best opportunities. This frustrates the efficiency of job placement efforts from both employer and job seeker perspectives (Concordia ¶4). 
The Lin, Bollinger, Concordia, and Chevalier references are analogous in that both are directed towards/concerned with social networking.  The Lin reference teaches the ability to generate skills matrices which are then able to be used and visualized as skills clusters but does not expressly disclose communicate with the first entity via a first client device to provide a calendar entry to the first client device to set up an employee realignment meeting associated with the recommended role.
However, Chevalier teaches communicate with the first entity via a first client device to provide a calendar entry to the first client device to set up an employee realignment meeting associated with the recommended role ( For example, invites may be sent via email, via Facebook events, via Google calendar, and/or the like. If the candidate selects electronic meetup, a meetup time may be suggested at 540. For example, the SMP may suggest a meetup right away (e.g., if the participants are available), after a predetermined time (e.g., in half an hour or the following day), and/or the like. If a determination is made at 541 that the meetup is not going to happen right away, invites to schedule a meetup at a specified time may be sent to the meetup participants at 539. If the meetup is going to happen right away (or the scheduled meetup time has arrived), a chat client (e.g., text, audio, video and/or the like) may be instantiated at 542 (as illustrated with regard to 542). In one embodiment, the chat client may be instantiated by the SMP (e.g., on a webpage via a SMP chat application written in Flash). In another embodiment, the chat client may be a third party application (e.g., Skype, AIM, Facebook Chat, and/or the like) launched by the SMP, Chevalier ¶204).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Chevalier’s method of providing meetups in Bollinger, Lin and Concordia’s system to improve the system and method with reasonable expectation that this would result in an improved recommendation system.  
The motivation being that there is a need for job market analysis that include path modeling, recommendations, task management and skill development (Chevalier ¶302).
While Chevalier discloses the ability to integrate calendar aspects for invites to “meetups,” Chevalier does not expressly teach that the meetup be “to set up an employee realignment meeting associated with the recommended role.”  
However, the Examiner asserts that the data identifying the type of meetup or calendar event is simply a label for the components and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of meeting invite) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability (see MPEP 2144.04). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the meetup as taught by Chevalier to be labeled “an employee realignment meeting associated with the set of recommendations” since the specific type of meeting or invite does not functionally alter or relate to the steps of the claim and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited “to set up an employee realignment meeting associated with the recommended role " is not a positive recitation as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed steps and is merely the intended use or intended result.  

As per claim 9, Lin, Bollinger, Concordia, and Chevalier disclose as shown above with respect to claim 8.  Lin further discloses where generating the skill network comprises: processing the entity information using a recommender technique to determine a subset of skills, of the set of skills, satisfying another threshold similarity to a particular skill of the set of skills (cut between clusters and sub-clusters, Lin ¶54-¶66; see also first set of co-occurrences, ¶73 and score thereof, ¶97).

As per claim 10, Lin, Bollinger, Concordia, and Chevalier disclose as shown above with respect to claim 8.  Lin further discloses determining a similarity score for the pairs of skills; and generating the skill network based on the similarity score for the pairs of skills (For example, a series of map-reduce operations may be performed using member profiles of the social networking system 10 as input.  Individual skill frequency and skill-pair co-occurrence are computed in parallel, and pair-wise Jaccard similarities are derived for each skill in relation to other skills with which each skill co-occurs.  The result of the derived Jaccard similarities may be understood as a graph adjacency matrix.  Once generated, the matrix module 204 may store the matrix on the database 16, or on any other suitable database or within any suitable data structure accessible by the skills clustering machine 22, Lin ¶37; the identification module 206 uses cosine similarity, such as by calculating a Jaccard similarity coefficient or the Jaccard index.  In some embodiments, the identification module 206 generates a co-occurrence score for each skill of the set of skills.  In some embodiments, the co-occurrence score may represent pairwise similarities among two or more skills of the set of skills, as discussed in more detail below.  In some instances the co-occurrence scores may be understood as a metric to measure similarity among skills, ¶38; see also ¶47-¶48).

As per claim 11, Lin, Bollinger, Concordia, and Chevalier disclose as shown above with respect to claim 10. Lin where the similarity score is a cosine similarity score associated with the pairs of skills (cosine similarity, Lin ¶38).

As per claim 14, Lin, Bollinger, Concordia, and Chevalier disclose as shown above with respect to claim 8. Concordia further teaches where performing the action comprises: identifying a training program for the one or more entities; obtaining the training program; and providing the training program for display via one or more client devices associated with the one or more entities (This module may also display the lacked skills to the Job Seeker and make suggestions as to how those skills may be acquired. In one embodiment, direct links and/or information are provided to training and/or educational resources designed or intended to assist the Job Seeker in acquiring the deficient skills, Concordia ¶43).

As per claim 18, Lin, Bollinger, Concordia, and Chevalier disclose as shown above with respect to claim 16.  Lin further discloses where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: provide information identifying the set of higher order relationships (skills, Lin ¶36; used to organize the matrix including metadata, ¶98; for member profile as a set of search results, ¶101).

As per claim 19, Lin, Bollinger, Concordia, and Chevalier disclose as shown above with respect to claim 16.  Lin further discloses where the one or more instructions, that cause the one or more processors to obtain the entity information, cause the one or more processors to: obtain the entity information from at least one of: a data source of an enterprise-level data, a data source of an external entity data, or a data source of an internal entity data (Methods and systems described herein may increase visibility of member profiles of a social networking system in search results on the social networking system or other search engines operating on a network such as the Internet.  As described in more detail below, the methods and systems of the present disclosure may enable mining of additional data from member profiles previously where the data was previously unavailable, Lin ¶19; natural language processing, ¶49).

As per claim 23, Lin, Bollinger, Concordia, and Chevalier disclose as shown above with respect to claim 8.  Lin further discloses crawling a wide area network to obtain one or more natural language corpuses relating to the set of entities; and performing a natural language processing technique on the one or more natural language corpuses to determine the entity information regarding the set of entities (Methods and systems described herein may increase visibility of member profiles of a social networking system in search results on the social networking system or other search engines operating on a network such as the Internet.  As described in more detail below, the methods and systems of the present disclosure may enable mining of additional data from member profiles previously where the data was previously unavailable, Lin ¶19; natural language processing, ¶49).

Claims 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US PG Pub. 2017/0061550), Bollinger et al. (US PG Pub. 2017/0060920), Concordia et al. (US PG Pub. 2008/0086366), and Chevalier et al. (US PG Pub. 2015/0127565), and further in view of Wu et al. (US PG Pub. 2017/0364596).

As per claims 12 and 22, Lin, Bollinger, Concordia, and Chevalier disclose as shown above with respect to claims 1 and 8.  Bollinger further discloses identifying a set of critical nodes of the skill network relating to a subset of skills of the set of skills (rank each superset, Bollinger ¶66-¶67).
The Lin, Bollinger, Concordia, Chevalier, and Wu references are analogous in that all are analogous in that both are directed towards/concerned with social networking.  The Lin reference teaches the ability to generate skills matrices which are then able to be used and visualized as skills clusters but does not expressly disclose but does not expressly disclose where performing the response action comprises: transmitting a message to a client device associated with a particular potential job applicant of the set of potential job applicants, the message being related to hiring the particular potential job applicant, and the particular potential job applicant being associated with a threshold level of proficiency in one or more skills of the subset of skills.
However, Wu teaches where performing the response action comprises: transmitting a message to a client device associated with a particular potential job applicant of the set of potential job applicants, the message being related to hiring the particular potential job applicant, and the particular potential job applicant being associated with a threshold level of proficiency in one or more skills of the subset of skills (searcher sends email to candidates from results, Wu ¶103; wherein the results are ranked per Fig. 7 and ¶11; based upon threshold facet values, ¶62; see also ¶79-¶82) (Examiner interprets sending a communication to the highest ranked resultant as the threshold level of proficiency in the skills).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wu’s method of suggestions in Chevalier, Concordia, Bollinger, and Lin’s system to improve the system and method with reasonable expectation that this would result in an improved recommendation system.  
The motivation being that there is a need for improved methods as a key challenge in talent search is to translate the criteria of a hiring position into a search query that leads to desired candidates.  To fulfill this goal, the searcher has to understand which skills are typically required for the position, what are the alternatives, which companies are likely to have such candidates, which schools the candidates are most likely to graduate from, etc. Moreover, the knowledge varies over time.  As a result, it is not surmising that even for experienced recruiters, it often requires many searching trials in order to obtain a satisfactory query.  During these searching trials, the searcher may provide various refinements to previous queries, such as adding, removing, or altering search terms, or adding, removing, or altering search filters (Wu ¶3).

As per claim 13, Lin, Bollinger, Concordia, and Chevalier disclose as shown above with respect to claim 8.  Wu further teaches where performing the action comprises: communicating with the second user device to provide information identifying at least one of: a message, or a user interface (searcher sends email to candidates from results, Wu ¶103).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wu’s method of suggestions in Chevalier, Concordia, Bollinger, and Lin’s system to improve the system and method with reasonable expectation that this would result in an improved recommendation system.  
The motivation being that there is a need for improved methods as a key challenge in talent search is to translate the criteria of a hiring position into a search query that leads to desired candidates.  To fulfill this goal, the searcher has to understand which skills are typically required for the position, what are the alternatives, which companies are likely to have such candidates, which schools the candidates are most likely to graduate from, etc. Moreover, the knowledge varies over time.  As a result, it is not surmising that even for experienced recruiters, it often requires many searching trials in order to obtain a satisfactory query.  During these searching trials, the searcher may provide various refinements to previous queries, such as adding, removing, or altering search terms, or adding, removing, or altering search filters (Wu ¶3).

As per claim 15, Lin, Bollinger, Concordia, and Chevalier disclose as shown above with respect to claim 8.  Wu further teaches where determining the role recommendation comprises: determining a recommendation of the entity for a role of the organization, the role being associated with a first subset of the set of skills, the entity being associated with a threshold level of proficiency for a second subset of the set of skills, at least one skill of the second subset not being included in the first subset and having a threshold similarity to a corresponding at least one of the first subset (searcher sends email to candidates from results, Wu ¶103; wherein the results are ranked per Fig. 7 and ¶11; based upon threshold facet values, ¶62; see also ¶79-¶82; returning results, Wu ¶108-¶109).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wu’s method of suggestions in Chevalier, Concordia, Bollinger, and Lin’s system to improve the system and method with reasonable expectation that this would result in an improved recommendation system.  
The motivation being that there is a need for improved methods as a key challenge in talent search is to translate the criteria of a hiring position into a search query that leads to desired candidates.  To fulfill this goal, the searcher has to understand which skills are typically required for the position, what are the alternatives, which companies are likely to have such candidates, which schools the candidates are most likely to graduate from, etc. Moreover, the knowledge varies over time.  As a result, it is not surmising that even for experienced recruiters, it often requires many searching trials in order to obtain a satisfactory query.  During these searching trials, the searcher may provide various refinements to previous queries, such as adding, removing, or altering search terms, or adding, removing, or altering search filters (Wu ¶3).

Claims 17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US PG Pub. 2017/0061550), Bollinger et al. (US PG Pub. 2017/0060920), Concordia et al. (US PG Pub. 2008/0086366), and Chevalier et al. (US PG Pub. 2015/0127565), further in view of Assom et al. (US PG Pub. 2015/0169758).

As per claim 17, Lin, Bollinger, Concordia, and Chevalier disclose as shown above with respect to claim 16.  
Lin, Bollinger, Concordia, Chevalier, and Assom references are analogous in that both are directed towards/concerned with social networking.  The Lin reference teaches the ability to generate skills matrices which are then able to be used and visualized as skills clusters but does not expressly disclose where the at least one skill of the second subset of skills is associated with a higher order relationship to the corresponding at least one skill of the first subset of skills, the higher order relationship being determined based on a shortest path between a first node, of the set of nodes, corresponding to the at least one skill of the second subset of skills and a second node, of the set of nodes, corresponding to the at least one skill of the first subset of skills.
However, Assom teaches where the at least one skill of the second subset of skills is associated with a higher order relationship to the corresponding at least one skill of the first subset of skills, the higher order relationship being determined based on a shortest path between a first node, of the set of nodes, corresponding to the at least one skill of the second subset of skills and a second node, of the set of nodes, corresponding to the at least one skill of the first subset of skills (shortest path algorithm to determine and return sub-graph, Assom ¶68 and ¶74; graphs can be users’ skills, ¶16; matching skills with people from LinkedIn, ¶25).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Assom’s method of determining a shortest path in Chevalier, Concordia, Bollinger, and Lin’s system to improve the system and method with reasonable expectation that this would result in a recommendation system that is able to utilize a graphical format.  
The motivation being that the knowledge management in the big-data environment still suffers from unsolved problems, such as combining a plurality of databases and multiple information layers into a single structure, in such a way that complexity of semantic information is organized to allow accessibility to the contextual relationships for any entity, including the least popular.  Moreover, a method to organize the proximity of contextual relationships and to access recommendations of an entity for any possible context characterizing a type of entity is still missing in the art. (Assom ¶41-¶42).

As per claim 24, Lin, Bollinger, Concordia, Chevalier, and Assom disclose as shown above with respect to claim 17.  Assom further teaches where the shortest path corresponds to at least one of: a largest aggregate edge weight of edges connecting the first node to the second node, or a shortest quantity of edges connecting the first node to the second node (shortest path algorithm to determine and return sub-graph, Assom ¶68 and ¶72-¶78).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Assom’s method of determining a shortest path in Chevalier, Concordia, Bollinger, and Lin’s system to improve the system and method with reasonable expectation that this would result in a recommendation system that is able to utilize a graphical format.  
The motivation being that the knowledge management in the big-data environment still suffers from unsolved problems, such as combining a plurality of databases and multiple information layers into a single structure, in such a way that complexity of semantic information is organized to allow accessibility to the contextual relationships for any entity, including the least popular.  Moreover, a method to organize the proximity of contextual relationships and to access recommendations of an entity for any possible context characterizing a type of entity is still missing in the art. (Assom ¶41-¶42)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        

aa